Exhibit 10.3

EMPLOYMENT AGREEMENT

This employment agreement (“Agreement”), dated as of February 22, 2013, is
between Universal Insurance Holdings, Inc. a Delaware corporation (“Company”),
and Norman Meier (“Employee”).

WHEREAS, the parties wish to establish the terms of Employee’s employment with
the Company.

Accordingly, the parties agree as follows:

1. Employment and Acceptance. The Company will employ Employee, and Employee
will accept employment, subject to the terms of this Agreement, as of
February 22, 2013 (“Effective Date”).

2. Term. Subject to earlier termination pursuant to Section 5, this Agreement
and the employment relationship hereunder will continue from the Effective Date
until December 31, 2017, and thereafter shall be renewable for successive one
(1)-year intervals upon the mutual agreement of Employee and the Company;
provided, that in no event shall the term of this Agreement extend beyond
December 31, 2022. As used in this Agreement, the “Term” means the period
beginning on the Effective Date and ending on the date Employee’s employment
terminates in accordance with this Section 2 or Section 5. In the event that
Employee’s employment terminates, the Company’s obligation to continue to pay
all Base Salary and other benefits then accrued will terminate except as may be
provided for in Section 5.

3. Duties and Title.

3.1 Title. The Company will employ Employee to render services to the Company,
its parent, its subsidiaries and its affiliates (singularly, “Related Company”
or collectively, “Related Companies”). The Company will employ Employee as
Marketing Advisor.

3.2 Duties. Employee will be employed on a part time basis without a specific
number of committed hours and as requested by the Company’s Chief Executive
Officer to whom he shall report.

3.3 Other Business Activities. Employee may not engage in any activity that
conflicts with the Company’s or a Related Company’s interests or would
materially interfere with the Employee’s obligation of loyalty to the Company,
as determined by the Company in its sole discretion. Employee may not hold,
directly or indirectly, an ownership interest of more than 2% in any entity
which competes with the Company or a Related Company, as determined by the
Company in its sole discretion.

4. Compensation and Benefits by the Company. As compensation for all services
rendered pursuant to this Agreement, the Company will provide Employee the
following during the Term:



--------------------------------------------------------------------------------

Norman M. Meier

Employment Agreement

Page 2 of 9

 

4.1 Base Salary. The Company will pay Employee an annual base salary of $85,000
payable in accordance with the Company’s customary payroll practices. The Base
Salary may be subject to adjustment, as determined by the Company in its sole
discretion. For purposes of this Agreement, “Base Salary” means Employee’s base
salary as adjusted.

4.2 Annual Bonus. For each fiscal year during the Term, Employee may be awarded
an annual bonus payment as determined by the Company in its sole discretion
(“Annual Bonus”). Employee’s employment with the Company must continue through
the date any Annual Bonus is paid.

4.3 Participation in Employee Benefit Plans. Employee is entitled, if and to the
extent eligible, to participate in the Company’s benefit plans generally
available to Company employees in similar positions. Employee is eligible to
participate in the Company’s equity incentive plans, including the 2009 Omnibus
Incentive Plan, as it may be amended from time to time, at the Company’s sole
discretion.

4.4 [Reserved].

4.5 Expense Reimbursement. The Company will reimburse Employee for all
appropriate business expenses Employee incurs in connection with Employee’s
performance if his obligations under this Agreement in accordance with the
Company’s policies as in effect from time to time.

5. Termination of Employment.

5.1 Payment Upon Termination. If Employee’s employment terminates for any
reason, Employee will receive, within 30 days of termination, a lump sum cash
payment equal to (1) accrued but unpaid Base Salary through the date of
termination, (2) any employee benefits Employee may be entitled to pursuant to
the Company’s employee benefit plans through the date of termination and
(3) expenses reimbursable under Section 4.5 incurred but not yet reimbursed to
Employee through the date of termination.

5.2 Payment Upon Termination Without Cause. If during the Term the Company
terminates Employee’s employment without Cause (which may be done at any time
without prior notice), within 30 days of termination Employee will receive, in
addition to the payment specified in Section 5.1, a lump-sum cash payment equal
to Employee’s Base Salary for a period equal to the remaining Term of the
Agreement, provided Employee executes (without revocation) a valid release
agreement in a form reasonably acceptable to the Company. The Company will have
no obligation to provide the benefits set forth in this Section 5.2 in the event
that Employee breaches the provisions of Section 6. For purposes of this
Agreement, “Cause” means, as determined by Company (or its designee),
(1) Employee’s material breach of Employee’s obligations or representations
under this Agreement, (2) Employee’s arrest for, conviction of or plea of nolo
contendere to a felony, (3) Employee’s acts of dishonesty resulting or intending
to result in personal gain or enrichment at the Company’s or a Related Company’s
expense, (4) Employee’s fraudulent, unlawful or grossly negligent conduct in
connection with Employee’s duties under this Agreement, (5) Employee’s engaging
in personal conduct which

 

2



--------------------------------------------------------------------------------

Norman M. Meier

Employment Agreement

Page 3 of 9

 

seriously discredits or damages the Company or a Related Company,
(6) contravention of the Company’s specific lawful directions or continuing
inattention to or continuing failure to adequately perform the duties described
under Section 3.2, (7) Employee’s material breach of the Company’s manuals,
written policies, codes or procedures, (8) initiation of a regulatory inquiry,
investigation or proceeding regarding Employee’s performance of duties on the
Company’s or a Related Company’s behalf or (8) breach of Employee’s covenants
set forth in Section 6 below before termination of employment. A termination for
Cause is effective immediately or on such other date set forth by the Company.

5.3 Payment Upon Termination for Good Reason. If during the Term Employee
terminates Employee’s employment for Good Reason, within 30 days of termination
Employee will receive, in addition to the payment specified in Section 5.1, a
lump-sum cash payment equal to Employee’s Base Salary for a period equal to the
remaining Term of the Agreement, provided Employee executes (without revocation)
a valid release agreement in a form reasonably acceptable to the Company. The
Company will have no obligation to provide the benefits set forth in this
Section 5.3 in the event that Employee breaches the provisions of Section 6. For
purposes of this Agreement, “Good Reason” means, without Employee’s consent, the
Company’s material breach of the Agreement. Employee must notify the Company in
writing within 30 days of the occurrence of any breach constituting Good Reason.
Employee must give the Company 30 days following receipt of such written notice
to cure the breach.

5.4 Termination Because of Death. If Employee’s employment terminates because of
Employee’s death, within 30 days of termination Employee’s legal representatives
will receive, in addition to the payments specified in Section 5.1, a lump-sum
cash payment equal to Employee’s unpaid Base Salary from the date of termination
through the last day of the month in which Employee’s death occurred and any
employee benefits Employee may be entitled to pursuant to the Company’s employee
benefit plans through such period.

5.5 Termination Because of Disability. The Company may terminate Employee’s
employment because of Employee’s Disability. For purposes of this Agreement,
“Disability” means a determination by the Company that, as a result of a
physical or mental injury or illness, Employee is unable to perform the
essential functions of Employee’s job with or without reasonable accommodation
for a period of 90 consecutive days or 60 days in any six (6)-month period.

6. Restrictions and Obligations of Employee.

6.1 Non-Disparagement. Employee will not at any time (whether during or after
the Term) publish or communicate to any person or entity any Disparaging
remarks, comments or statements concerning the Company or a Related Company, and
their respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors, assigns, clients and
agents. “Disparaging” remarks, comments or statements are those that impugn the
character, honesty, integrity, morality, business acumen or abilities in
connection with any aspect of the operation of business of the individual or
entity being disparaged.

 

3



--------------------------------------------------------------------------------

Norman M. Meier

Employment Agreement

Page 4 of 9

 

6.2 Confidentiality. During the course of Employee’s employment, Employee has
had and will have access to certain trade secrets and confidential information
relating to the Company and the Related Companies which is not readily available
from sources outside the Company. The parties agree that the business in which
the Company engages is highly sales-oriented and the goodwill established
between Employee and the Company’s customers and potential customers is a
valuable and legitimate business interest worthy of protection under this
Agreement. Employee recognizes that, by virtue of Employee’s employment by the
Company, Employee is granted otherwise prohibited access to the Company’s
confidential and proprietary data which is not known to its competitors and
which has independent economic value to the Company and that Employee will gain
an intimate knowledge of the Company’s reinsurance business and its policies,
customers, employees and trade secrets, and of other confidential, proprietary,
privileged or secret information of the Company and its clients (collectively,
all such nonpublic information is referred to as “Confidential Information”).
This Confidential Information includes, but is not limited to, data relating to
the Company’s marketing and servicing programs, procedures and techniques,
business, management and personnel strategies, analytic tools and processes, the
criteria and formulae used by the Company in pricing its insurance products and
claims management, loss control and information management services, the
Company’s computer system, reinsurance marketing program and the skill of
marketing and selling products, the structure and pricing of special reinsurance
products or packages that the Company has negotiated with various underwriters,
lists of prospects, customer lists and renewals, the identity, authority and
responsibilities of key contacts at clients’ accounts, the composition and
organization of clients’ business, the peculiar risks inherent in a client’s
operations, highly sensitive details concerning the structure, conditions and
extent of a client’s existing insurance and reinsurance coverages, policy
expiration dates and premium amounts, commission rates, risk management service
arrangements, loss histories and other data showing clients’ particularized
insurance requirements and preferences.

Except as required by law or an order of a court or governmental agency with
jurisdiction, Employee will not, during the Term or any time thereafter,
disclose any Confidential Information, directly or indirectly, to any person or
entity for any reason or purpose whatsoever, nor will Employee use it in any
way. Employee will take all reasonable steps to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft. Employee understands and agrees that Employee will acquire no rights to
any such Confidential Information.

At the Company’s request from time to time and upon the termination of
Employee’s employment for any reason, Employee will promptly deliver to the
Company all copies and embodiments, in whatever form, of all Confidential
Information in Employee’s possession or within Employee’s control (including,
but not limited to, memoranda, records, notes, plans, photographs, manuals,
notebooks, documentation, program listings, flow charts, magnetic media, disks,
diskettes, tapes and all other materials containing any Confidential
Information) irrespective of the location or form of such material. If requested
by the Company, Employee will provide the Company with written confirmation that
all such materials have been delivered to the Company as provided herein.

 

4



--------------------------------------------------------------------------------

Norman M. Meier

Employment Agreement

Page 5 of 9

 

6.3 Non-Solicitation or Hire. During the Term and for a period of one (1)-year
following the termination of Employee’s employment for any reason, Employee will
not directly or indirectly solicit or attempt to solicit or induce, directly or
indirectly, (1) any party who is a client, customer or policyholder of the
Company or a Related Company, or who was a client, customer or policyholder of
the Company or a Related Company at any time during the one (1)-year period
immediately prior to the date of termination, for the purpose of marketing,
selling or providing to any such party any services or products offered by or
available from the Company or a Related Company and (2) any employee of the
Company or a Related Company or any person who was an employee of the Company or
a Related Company during the one (1)-year period immediately prior to the date
Employee’s employment terminates to terminate such employee’s employment
relationship with the Company or a Related Company, in either case, to enter
into a similar relationship with Employee or any other person or any entity in
competition with the Company or a Related Company. During the Term and for a
period of one (1)-year following the termination of Employee’s employment for
any reason, Employee will not enter into an employment relationship, directly or
indirectly, with any employee of the Company or a Related Company or any person
who was an employee of the Company or a Related Company during the one (1)-year
period immediately prior to the date Employee’s employment terminates.

6.4 Non-Competition. During the Term and for a period of one (1)-year following
the Employee’s termination of employment for any reason, Employee will not,
whether individually, as a director, manager, member, stockholder, partner,
owner, employee, consultant or agent of any business, or in any other capacity,
other than on behalf of the Company or a Related Company, organize, establish,
own, operate, manage, control, engage in, participate in, invest in, permit
Employee’s name to be used by, act as a consultant or advisor to, render
services for (alone or in association with any person, firm, corporation or
business organization) or otherwise assist any person or entity that engages in
or owns, invests in, operates, manages or controls any venture or enterprise
which engages or proposes to engage in any business conducted by the Company or
a Related Company during the one (1)-year period immediately prior to the date
Employee’s employment terminates.

6.5 Company Policies. During the Term and all periods thereafter, Employee will
remain in strict compliance with the Company’s policies and guidelines,
including the Company’s code of business conduct or code of ethics.

7. Representations and Warranties by Employee. Employee represents and warrants
the following:

7.1 Skills and Competencies. Any resume, employment history or related
information directly or indirectly provided by Employee to the Company, whether
orally or in writing, is true, complete and accurate in all respects. Further,
Employee is qualified by education and experience to perform the duties
contemplated by this Agreement.

7.2 Absence of Restrictions. Employee is not a party to or subject to any
restrictive covenants, legal restrictions or other agreements in favor of any
entity or person which would in any way preclude, inhibit, impair or limit
Employee’s ability to perform

 

5



--------------------------------------------------------------------------------

Norman M. Meier

Employment Agreement

Page 6 of 9

 

Employee’s obligations under this Agreement, including, but not limited to,
non-competition agreements, non-solicitation agreements or confidentiality
agreements.

7.3 Absence of Litigation. Within the 5-year period ending on the Effective
Date, Employee has not been involved in any proceeding, claim, lawsuit or
investigation alleging wrongdoing by Employee in connection with any prior
employer before any court or public or private arbitration board or panel.

8. Remedies; Specific Performance. The parties acknowledge and agree that
Employee’s breach or threatened breach of any of the restrictions set forth in
Section 6 will result in irreparable and continuing damage to the Company and
the Related Companies for which there may be no adequate remedy at law and that
the Company and the Related Companies are entitled to equitable relief,
including specific performance and injunctive relief as remedies for any such
breach or threatened or attempted breach. Employee consents to the grant of an
injunction (temporary or otherwise) against Employee or the entry of any other
court order against Employee prohibiting and enjoining Employee from violating,
or directing Employee to comply with, any provision of Section 6. Employee also
agrees that such remedies are in addition to any and all remedies, including
damages, available to the Company and the Related Companies against Employee for
such breaches or threatened or attempted breaches. In addition, without limiting
the Company’s and the Related Companies’ remedies for any breach of any
restriction on Employee set forth in Section 6, except as required by law,
Employee is not entitled to any payments set forth in Sections 5.2 or 5.3 if
Employee has breached the covenants contained in Section 6. Employee will
immediately return to the Company any such payments previously received under
Sections 5.2 or 5.3 upon such a breach and, in the event of such breach, the
Company will have no obligation to pay any of the amounts that remain payable by
the Company under Sections 5.2 or 5.3.

9. Code Section 409A. Notwithstanding anything herein to the contrary, any
payments to be made to Employee under this Agreement shall be made in accordance
with Section 409A of the Internal Revenue Code of 1986, as amended (“Code”). If
the Company determines that Employee is not a “specified employee” as defined in
Section 409A of the Code as of the date of Employee’s termination, no payment
described in Section 5.2 will be paid earlier than the date on which Employee
incurs a “separation from service” as that term is defined in Section 409A of
the Code. If the Company determines that Employee is a specified employee as of
the date of Employee’s termination, no payment described in Section 5.2 will be
paid earlier than the date that is six (6) months after the date on which
Employee incurs a separation from service, but will be paid during the calendar
year following the year in which the termination occurs and within 30 calendar
days of the earliest possible date permitted under Section 409A of the Code.

10. Notice. For purposes of this Agreement, all notices and other communications
will be in writing and will be deemed to have been duly given when delivered or
when mailed by United States registered or certified mail, return receipt
requested, first-class postage prepaid, addressed as follows:

 

6



--------------------------------------------------------------------------------

Norman M. Meier

Employment Agreement

Page 7 of 9

 

If to Employee:

  If to the Company:

To Employee’s most recent address on file with the Company

 

1110 West Commercial Boulevard

Fort Lauderdale, Florida 33309

Attn: Janet Conde

or to such other address as any party may have furnished to the other in writing
in accordance with this Section 10, except that notices of any change of address
is effective only upon actual receipt.

11. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

12. Waiver and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

13. Governing Law: This Agreement will be governed and construed in accordance
with the laws of the State of Florida applicable to agreements made and not to
be performed entirely within such state, without regard to conflicts of laws
principles.

14. Venue. The parties agree that the exclusive venue for any litigation
relating to this Agreement will be the state courts located in Broward County,
Florida and the United States District Court, Southern District of Florida, Fort
Lauderdale Division in Broward County, Florida. The parties waive any rights to
object to venue as set forth herein, including any argument of inconvenience for
any reason.

15. Assignability by the Company and Employee. The Company may assign this
Agreement, and the rights and obligations hereunder, at any time. Other than to
the extent provided in Section 5.4, Employee may not assign this Agreement or
the rights and obligations hereunder.

16. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original but all of which will constitute one and the same
instrument.

17. Headings. The headings in this Agreement are for convenience of reference
only and will not limit or otherwise affect the meaning of terms contained
herein.

18. Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for

 

7



--------------------------------------------------------------------------------

Norman M. Meier

Employment Agreement

Page 8 of 9

 

any reason, the remainder of the terms, provisions, covenants and restrictions
of this Agreement will remain in full force and effect and will in no way be
affected or impaired or invalidated. If any court determines that any of such
covenants, or any part thereof, is invalid or unenforceable because of the
geographic or temporal scope of such provision, such court will reduce such
scope to the minimum extent necessary to make such covenants valid and
enforceable. Employee acknowledges that the restrictive covenants contained in
Section 6 are a condition of this Agreement and are reasonable and valid in
temporal scope and in all other respects.

19. Tax Withholding. The Company or other payor is authorized to withhold from
any benefit provided or payment due hereunder, the amount of withholding taxes
due any federal, state or local authority in respect of such benefit or payment
and to take such other action as may be necessary in the Company’s opinion to
satisfy all obligations for the payment of such withholding taxes.

[signatures on following page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

 

EMPLOYEE /s/ Norman M. Meier Norman M. Meier

UNIVERSAL INSURANCE HOLDINGS, INC. By:   /s/ Sean P. Downes Name:   Sean P.
Downes Title:   Senior Vice President and Chief Operating Officer

 

Employment Agreement Signature Page